        Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                  X

NEREIDA MORALES,

                                  Plaintiff,

-against-

THE NEW YORK AND PRESBYTERIAN
HOSPITAL, THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY
OF NEW YORK,
JUAN CARLOS GARCIA, individually,
CHIEDOZIE ANYANWU, individually,
CHASTITY CRUZ, individually,
THOMAS GUGLIEMI, individually,
                                                      Case No.: No. 18-cv-9711 (GBD)
LUCKENCIA ORPHEE, individually,
CHRISTOPHER WALKER, individually,
FARLEY OBUSAN, individually,
ROBERTO HUNTE JR, individually,
AUDREA BLANCHARD, individually,
JAMELA DANIELS, individually,
TARIK COLLINS, individually,
MICHAEL DESZCZ, individually,
JENSI MERCEDES, individually,
MAYFLOR SANTOS, individually,
LESTER WELCH, individually, and
MIRIAM NOLASCO, individually,

                                  Defendants.

                                                  X


DEFENDANT THE TRUSTEES OF COLUMBIA UNIVERSITY IN THE CITY OF NEW
    YORK’S ANSWER TO PLAINTIFF’S SECOND AMENDED COMPLAINT

              Defendant, The Trustees of Columbia University in the City of New York

(“Columbia”), by and through its attorneys, Jackson Lewis P.C., for its Answer to Plaintiff’s

Second Amended Complaint (the “Complaint”) states as follows:
        Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 2 of 22



                               AS TO “NATURE OF THE CASE”

               1.      Columbia admits that Plaintiff purports to assert claims under the statutes

listed in the non-enumerated first paragraph of the Complaint and denies there is any basis for such

claims, denies that he has engaged in any wrongdoing, and denies that Plaintiff has suffered any

injury as a result of his conduct.

                            AS TO “JURISDICTION AND VENUE”

               2.      The allegations in Paragraph “1” of the Complaint constitute conclusions of

law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

               3.      The allegations in Paragraph “2” of the Complaint constitute conclusions of

law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

               4.      Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “3” of the Complaint.

               5.      Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “4” of the Complaint.

               6.      The allegations in Paragraph “5” of the Complaint constitute conclusions of

law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

               7.      The allegations in Paragraph “6” of the Complaint constitute conclusions of

law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies that the events alleged occurred.




                                                -2-
        Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 3 of 22



                                       AS TO “PARTIES”

               8.      Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “7” of the Complaint.

               9.      Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “8” of the Complaint.

               10.     Columbia denies the allegations set forth in Paragraph “9” of the Complaint,

except admits that The Trustees of Columbia University in the City of New York is an educational

corporation, incorporated under the laws of, and operating in, the State of New York.

               11.     Columbia denies the allegations set forth in Paragraph “10” of the

Complaint.

               12.     Columbia denies the allegations set forth in Paragraph “11” of the

Complaint.

               13.     Columbia denies the allegations set forth in Paragraph “12” of the

Complaint.

               14.     Columbia denies the allegations set forth in Paragraph “13” of the

Complaint.

               15.     Columbia denies the allegations set forth in Paragraph “14” of the

Complaint.

               16.     Columbia denies the allegations set forth in Paragraph “15” of the

Complaint.

               17.     Columbia denies the allegations set forth in Paragraph “16” of the

Complaint.




                                                -3-
       Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 4 of 22



             18.   Columbia denies the allegations set forth in Paragraph “17” of the

Complaint.

             19.   Columbia denies the allegations set forth in Paragraph “18” of the

Complaint.

             20.   Columbia denies the allegations set forth in Paragraph “19” of the

Complaint.

             21.   Columbia denies the allegations set forth in Paragraph “20” of the

Complaint.

             22.   Columbia denies the allegations set forth in Paragraph “21” of the

Complaint.

             23.   Columbia denies the allegations set forth in Paragraph “22” of the

Complaint.

             24.   Columbia denies the allegations set forth in Paragraph “23” of the

Complaint.

             25.   Columbia denies the allegations set forth in Paragraph “24” of the

Complaint.

             26.   Columbia denies the allegations set forth in Paragraph “25” of the

Complaint.

             27.   Columbia denies the allegations set forth in Paragraph “26” of the

Complaint.


                           AS TO “MATERIAL FACTS”

             28.   Columbia denies the allegations set forth in Paragraph “27” of the

Complaint.


                                        -4-
        Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 5 of 22



               29.     Columbia denies the allegations set forth in Paragraph “28” of the

Complaint.

               30.     Columbia denies the allegations set forth in Paragraph “29” of the

Complaint.

               31.     Columbia denies the allegations set forth in Paragraph “30” of the

Complaint.

               32.     Columbia denies the allegations set forth in Paragraph “31” of the

Complaint.

               33.     Columbia denies the allegations set forth in Paragraph “32” of the

Complaint.

               34.     Columbia denies the allegations set forth in Paragraph “33” of the

Complaint.

               35.     Columbia denies the allegations set forth in Paragraph “34” of the

Complaint.

               36.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “35” of the Complaint.

               37.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “36” of the Complaint.

               38.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “37” of the Complaint.

               39.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “38” of the Complaint.




                                               -5-
        Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 6 of 22



               40.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “39” of the Complaint.

               41.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “40” of the Complaint.

               42.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “41” of the Complaint.

               43.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “42” of the Complaint.

               44.     Columbia denies the allegations set forth in Paragraph “43” of the

Complaint.

               45.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “44” of the Complaint, except denies that that

Carlos Noyola was employed by Columbia.

               46.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “45” of the Complaint.

               47.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “46” of the Complaint.

               48.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “47” of the Complaint.

               49.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “48” of the Complaint.

               50.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “49” of the Complaint.



                                               -6-
        Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 7 of 22



               51.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “50” of the Complaint.

               52.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “51” of the Complaint.

               53.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “52” of the Complaint.

               54.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “53” of the Complaint.

               55.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “54” of the Complaint.

               56.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “55” of the Complaint.

               57.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “56” of the Complaint.

               58.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “57” of the Complaint.

               59.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “58” of the Complaint.

               60.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “59” of the Complaint.

               61.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “60” of the Complaint.




                                               -7-
        Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 8 of 22



               62.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “61” of the Complaint.

               63.     Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “62” of the Complaint.

               64.     Columbia denies the allegations set forth in Paragraph “63” of the

Complaint.

               65.     Columbia denies the allegations set forth in Paragraph “64” of the

Complaint.

               66.     Columbia denies the allegations set forth in Paragraph “65” of the

Complaint.

               67.     Columbia denies the allegations set forth in Paragraph “66” of the

Complaint.

               68.     Columbia denies the allegations set forth in Paragraph “67” of the

Complaint.

               69.     Columbia denies the allegations set forth in Paragraph “68” of the

Complaint.

               70.     Columbia denies the allegations set forth in Paragraph “69” of the

Complaint.

               71.     The allegations in Paragraph “70” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.




                                               -8-
        Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 9 of 22



               72.       Columbia admits that Plaintiff purports to demand reinstatement to her

position and denies knowledge or information sufficient to form a belief as to whether there is any

basis for such demand and avers that Plaintiff was not employed by Columbia.

               73.       Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations in Paragraph “72” of the Complaint, except denies that Plaintiff is or

ever was engaged by Columbia as an Independent Contractor. To the extent Plaintiff seeks to state

a legal conclusion, Columbia denies any obligation to respond pursuant to the Federal Rules.

               74.       Columbia admits that Plaintiff purports to claim aggravation, activation,

and/or exacerbation of any preexisting condition in Paragraph 73 of the Complaint, and denies any

basis for such claims.

   AS TO “FIRST CAUSE OF ACTION FOR DISCRIMINATION UNDER TITLE VII
                   (Not Against Any Individual Defendants)”

               75.       Columbia repeats his responses set forth in Paragraphs “1” through “73” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “74” of the Complaint.

               76.       The allegations in Paragraph “75” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               77.       The allegations in Paragraph “76” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.




                                                -9-
       Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 10 of 22



AS TO “AS A SECOND CAUSE OF ACTION FOR RETALIATION UNDER TITLE VII
                  (Not Against Any Individual Defendants)”

               78.     Columbia repeats his responses set forth in Paragraphs “1” through “76” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “77” of the Complaint.

               79.     The allegations in Paragraph “78” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               80.     The allegations in Paragraph “79” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

   AS TO “AS A THIRD CAUSE OF ACTION FOR VIOLATIONS OF THE FAMILY
             AND MEDICAL LEAVE ACT – 20 U.S.C. § 2601, ET SEQ
                   (Not Against Any Individual Defendants)”

               81.     Columbia repeats his responses set forth in Paragraphs “1” through “79” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “80” of the Complaint.

               82.     The allegations in Paragraph “81” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               83.     The allegations in Paragraph “82” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.




                                               - 10 -
       Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 11 of 22



           AS TO “AS A FOURTH CAUSE OF ACTION FOR RETALIATION
            AND INTERFERENCE UNDER THE FAMILY AND MEDICAL
                      LEAVE ACT – 20 U.S.C. § 2601, ET SEQ.
                      (Not Against Any Individual Defendants)”

               84.     Columbia repeats his responses set forth in Paragraphs “1” through “82” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “83” of the Complaint.

               85.     The allegations in Paragraph “84” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               86.     The allegations in Paragraph “85” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

           AS TO “AS A FIFTH CAUSE OF ACTION FOR DISCRIMINATION
              UNDER NEW YORK STATE LAW (Against all Defendants)”

               87.     Columbia repeats his responses set forth in Paragraphs “1” through “85” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “86” of the Complaint.

               88.     The allegations in Paragraph “87” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               89.     The allegations in Paragraph “88” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

               90.     Columbia admits that Plaintiff purports to assert a claim under New York

State Executive Law § 296 and denies that there is any basis for such claim.




                                               - 11 -
        Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 12 of 22



           AS TO “AS A SIXTH CAUSE OF ACTION FOR DISCRIMINATION
              UNDER NEW YORK STATE LAW (Against all Defendants)”

               91.     Columbia repeats his responses set forth in Paragraphs “1” through “89” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “90” of the Complaint.

               92.     The allegations in Paragraph “91” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               93.     The allegations in Paragraph “92” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

           AS TO “AS A SEVENTH CAUSE OF ACTION FOR RETALIATION
              UNDER NEW YORK STATE LAW (Against all Defendants)”

               94.     Columbia repeats his responses set forth in Paragraphs “1” through “92” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “93” of the Complaint.

               95.     The allegations in Paragraph “94” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               96.     The allegations in Paragraph “95” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

      AS TO “AS AN EIGHTH CAUSE OF ACTION FOR DISCRIMINATION
  UNDER THE NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”

               97.     Columbia repeats his responses set forth in Paragraphs “1” through “95” of

this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “96” of the Complaint.


                                               - 12 -
        Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 13 of 22



                98.     The allegations in Paragraph “97” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                99.     The allegations in Paragraph “98” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

                100.    Columbia admits that Plaintiff purports to assert a claim under Title 8 of the

New York City Administrative Code in Paragraph “99” of the Complaint and denies that there is

any basis for such claim.

        AS TO “AS A NINTH CAUSE OF ACTION FOR DISCRIMINATION
  UNDER THE NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”

                101.    Columbia repeats his responses set forth in Paragraphs “1” through “100”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “101” of the Complaint.

                102.    The allegations in Paragraph “101” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                103.    The allegations in Paragraph “102” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

       AS TO “AS A TENTH CAUSE OF ACTION FOR DISCRIMINATION
  UNDER THE NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”

                104.    Columbia repeats his responses set forth in Paragraphs “1” through “102”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “103” of the Complaint.




                                                - 13 -
       Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 14 of 22



               105.    The allegations in Paragraph “104” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               106.    The allegations in Paragraph “105” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

  AS TO “AS AN ELEVENTH CAUSE OF ACTION FOR DISCRIMINATION UNDER
     THE NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”

               107.    Columbia repeats his responses set forth in Paragraphs “1” through “105”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “106” of the Complaint.

               108.    The allegations in Paragraph “107” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               109.    The allegations in Paragraph “108” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

AS TO “AS A TWELFTH CAUSE OF ACTION FOR DISCRIMINATION UNDER THE
      NEW YORK CITY ADMINISTRATIVE CODE (Against all Defendants)”

               110.    Columbia repeats his responses set forth in Paragraphs “1” through “108”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “109” of the Complaint.

               111.    The allegations in Paragraph “110” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.




                                               - 14 -
       Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 15 of 22



               112.    The allegations in Paragraph “111” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

  AS TO “AS A THIRTEENTH CAUSE OF ACTION FOR ASSAULT AND BATTERY
       AGAINST DEFENDANTS ANYANWU AND JUAN CARLOS GARCIA
                           INDIVIDUALLY”

               113.    Columbia repeats his responses set forth in Paragraphs “1” through “111”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “112” of the Complaint.

               114.    Columbia denies the allegations set forth in Paragraph “113” of the

Complaint.

   AS TO “AS A FOURTEENTH CAUSE OF ACTION BY VICTIM OF CONDUCT
 CONSTITUTING CERTAIN SEXUAL OFFENSES AGGRAVATED SEXUAL ABUSE
IN THE FIRST DEGREE AGAINST DEFENDANTS ANYANWU AND JUAN CARLOS
                       GARCIA INDIVIDUALLY”

               115.    Columbia repeats his responses set forth in Paragraphs “1” through “113”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “114” of the Complaint.

               116.    The allegations in Paragraph “115” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               117.    The allegations in Paragraph “116” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               118.    The allegations in Paragraph “117” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               119.    The allegations in Paragraph “118” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

                                               - 15 -
       Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 16 of 22



               120.    Columbia denies knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in Paragraph “119”.

               121.    The allegations in Paragraph “120” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

               122.    The allegations in Paragraph “121” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

               123.    The allegations in Paragraph “122” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               124.    The allegations in Paragraph “123” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

               125.    The allegations in Paragraph “124” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

 AS TO “AS A FIFTEENTH CAUSE OF ACTION GENDER MOTIVATED VIOLENCE
  PROTECTION ACT AGAINST DEFENDANTS ANYANWU AND JUAN CARLOS
                        GARCIA, INDIVIDUALLY”

               126.    Columbia repeats his responses set forth in Paragraphs “1” through “124”

of this Answer by reference as if fully set forth in response herein to the allegations set forth in

Paragraph “125” of the Complaint.

               127.    The allegations in Paragraph “126” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.



                                               - 16 -
       Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 17 of 22



               128.    The allegations in Paragraph “127” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               129.    The allegations in Paragraph “128” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure.

               130.    The allegations in Paragraph “129” of the Complaint constitute conclusions

of law to which no response is required under the Federal Rules of Civil Procedure. To the extent

that a response is necessary, Columbia denies the allegations set forth therein.

               131.    Columbia denies the allegations set forth in Paragraph “130” of the

Complaint.

              132.     Columbia denies all allegations in the Complaint unless expressly admitted.
                           AS TO THE “WHEREFORE” CLAUSE

               133.    To the extent not otherwise denied, Columbia denies Plaintiff is entitled to

any relief or remedy specified in the “Wherefore” clause set forth in the Complaint.

                 COLUMBIA’S AFFIRMATIVE AND OTHER DEFENSES

               Columbia states the following affirmative defenses without assuming the burden of

proof on such defenses that would otherwise rest with Plaintiff. Columbia also reserves the right

to assert such additional defenses that may become applicable during the course of this litigation.

                      AS AND FOR A FIRST AFFIRMATIVE DEFENSE

               134.    The Complaint fails, in whole or in part, to state a claim upon which relief

can be granted or for which damages can be awarded under the applicable statutes.

                     AS AND FOR A SECOND AFFIRMATIVE DEFENSE

               135.    Plaintiff’s claims for damages are barred, in whole or in part, because

Plaintiff has failed to make sufficient efforts to mitigate her alleged damages.



                                               - 17 -
        Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 18 of 22



                         AS AND FOR A THIRD AFFIRMATIVE DEFENSE

                  136.    Plaintiff’s claims are barred, in whole or in part, by the applicable statutes

of limitations.

                     AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

                  137.    Plaintiff has failed to exhaust her administrative remedies and/or to satisfy

certain jurisdictional or statutory prerequisites or conditions precedent for filing some or all of her

claims herein.

                         AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

                  138.    Plaintiff’s claims are barred, in whole or in part, by equitable principles,

including but not limited to, waiver, estoppel, laches, the after-acquired evidence doctrine, the

unclean hands doctrine, and/or the election of remedies doctrine.

                         AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

                  139.    Plaintiff’s claims against Columbia should be dismissed because Plaintiff

cannot establish that Columbia condoned, acquiesced, aided, abetted or in any manner encouraged

any alleged unlawful conduct toward Plaintiff.

                     AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

                  140.    At all times relevant to Plaintiff’s Complaint, Columbia acted reasonably,

and/or in good faith and has not violated any rights which may be secured to Plaintiff under any

federal, state, or local law, regulations, rule, or code.

                     AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

                  141.    Plaintiff’s claims and/or recovery of damages are precluded to the extent

Plaintiff unreasonably failed to take advantage of preventive or corrective opportunities or to

otherwise avoid the harm alleged in the Complaint.



                                                  - 18 -
       Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 19 of 22



                      AS AND FOR A NINTH AFFIRMATIVE DEFENSE

                142. Plaintiff’s claims for punitive damages, if any, are barred due to Columbia’s

good faith efforts to comply with applicable laws and/or because Columbia did not engage in any

conduct with the required level of culpability to justify an award of punitive damages.

                      AS AND FOR A TENTH AFFIRMATIVE DEFENSE

               143.    Plaintiff did not suffer any damages attributable to any actions of Columbia.

                AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

               144.    Plaintiff’s claims for retaliation are barred, in whole or in part, because

Columbia did not subject Plaintiff to any conduct that was reasonably likely to deter a person from

engaging in a protected activity.

                     AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

               145.    Plaintiff’s claims are barred, in whole or in part, because Columbia was not

Plaintiff’s “employer” under applicable federal, state and/or local law.

                AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

                146. Plaintiff’s claims for emotional distress and physical injury are barred by

the exclusive remedy provisions of New York Workers’ Compensation Law.

               WHEREFORE, having fully answered and responded to the averments of

Plaintiff’s Complaint, Columbia respectfully requests that:

               (a)     Plaintiff’s claims be dismissed with prejudice and in their entirety;

               (b)     Each and every prayer for relief set forth in the Complaint be denied;

               (c)     Judgment be entered in favor of Columbia;

               (d)     All costs, including reasonable attorneys’ fees, be awarded to Columbia

                       and against Plaintiff pursuant to applicable laws; and



                                               - 19 -
      Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 20 of 22



             (e)    Columbia be granted such other relief as this Court may deem just and

                    proper.




                                          Respectfully Submitted:

                                                    JACKSON LEWIS P.C.
                                                    44 South Broadway, 14th Floor
                                                    White Plains, New York 10601
                                                    (914) 872-8060
                                                    (914) 946-1216 Facsimile
                                          By:       /s/ Susan D. Friedfel
                                                    Susan D. Friedfel
                                                    Arin M. Liebman
                                                    Attorneys for Defendant
                                                    The Trustees of Columbia University In The
                                                    City of New York

Dated: February 20, 2019
       White Plains, New York




                                           - 20 -
          Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 21 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     X

NEREIDA MORALES,

                                    Plaintiff,

-against-

THE NEW YORK AND PRESBYTERIAN
HOSPITAL, THE TRUSTEES OF
COLUMBIA UNIVERSITY IN THE CITY
OF NEW YORK,
JUAN CARLOS GARCIA, individually,
CHIEDOZIE ANYANWU, individually,
CHASTITY CRUZ, individually,
THOMAS GUGLIEMI, individually,
                                                         Case No.: No. 18-cv-9711 (GBD)
LUCKENCIA ORPHEE, individually,
CHRISTOPHER WALKER, individually,
FARLEY OBUSAN, individually,
ROBERTO HUNTE JR, individually,
AUDREA BLANCHARD, individually,
JAMELA DANIELS, individually,
TARIK COLLINS, individually,
MICHAEL DESZCZ, individually,
JENSI MERCEDES, individually,
MAYFLOR SANTOS, individually,
LESTER WELCH, individually, and
MIRIAM NOLASCO, individually,

                                   Defendants.

                                                     X


                                CERTIFICATE OF SERVICE


               This is to certify that a true and correct copy of Defendant The Trustees of

Columbia University in the City of New York’s Answer to the Second Amended Complaint has

been electronically filed and served via First Class mail at the addresses set forth below on the

20th day of February, 2019 on counsel for the Party who entered their notice of appearance in this

matter:
           Case 1:18-cv-09711-GBD Document 106 Filed 02/20/19 Page 22 of 22




                                     Abraham Z. Melamed, Esq.
                                    Derek Smith Law Group, PLLC
                                       1 Penn Plaza, Suite 4905
                                     New York, New York 10119
                                        Attorneys for Plaintiff


                                           Lauri Rasnick, Esq.
                                      Epstein Becker & Green, P.C.
                                            250 Park Avenue
                                       New York, New York 10177
                          Attorneys for Defendants Santos, Blanchard, Collins,
                       Deszcz, Flores, Gugliemi, Hunte, Nolasco, Obusan, Orphee,
                            The New York-Presbyterian Hospital, and Welsh



                                                       ____/s/ Arin M. Liebman
                                                             Arin M. Liebman




4821-0207-7319, v. 2
